Citation Nr: 0919943	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  03-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disability.

2. Entitlement to service connection for a lumbar back 
disability. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel





INTRODUCTION

The Veteran had active duty service from April 1977 to 
September 1992, in addition to service in the Louisiana 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). It was last before the Board in a January 2007 remand 
for additional development. Presently, the Board finds that a 
VA examination is necessary before it conducts appellate 
review on the merits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

The Board finds that the July 2006 VA spine examination is 
inadequate. The Veteran is diagnosed with both degenerative 
disc disease and degenerative joint disease of the lumbar and 
cervical spines. The examiner appears to have been asked only 
whether degenerative disc disease of the lumbar and cervical 
were related to service, and not degenerative joint disease.  
A VA examination addressing whether the current arthritis of 
the lumbar and cervical spine is related to complaints of 
back and neck during active service must be conducted. 
38 C.F.R. §§ 3.159(c)(4), 3.303(b), 3.307, 3.309(a).

As to the provisions of 38 C.F.R. § 3.303(b), the Veteran 
contends that the current arthritis in his neck and back 
resulted from in-service neck and back injuries. Service 
treatment records showed that the Veteran complained of back 
pain in March 1978, again during February, March, and June of 
1980, and in September 1985. Also, at his June 1992 
separation examination, the Veteran reported experiencing 
recurrent back pain in a medical history questionnaire. 
Service treatment records regarding neck pain related to a 
September 1985 sports injury, and reflected a diagnosis of 
acute cervical strain. The Veteran continued to experience 
back and neck pain following these in-service injuries. X-
rays from January 2002 showed degenerative joint disease of 
the lumbar and cervical spine.  

Under 38 C.F.R. § 3.303(b), a Veteran may utilize "the 
chronic disease shown as such in service" provision when the 
evidence demonstrates: (1) that the Veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and, (2) that the Veteran presently has the same 
condition. With respect to the first element there are two 
questions: (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption-
period evidence address existence in service. Savage v. 
Gober, 10 Vet. App. 488 (1997). 

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence. Savage, supra.; see 
also Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (Medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horowitz v. Brown, 5 
Vet. App. 217, 221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992).  

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption- period may suffice. The Court noted that the 
language of the regulation (i.e, "first shown as a clear-cut 
clinical entity, at some later date") appears to contemplate 
the use of post-service or post-presumption-period evidence 
of in-service or presumption-period disease. Further, to the 
extent that the language of the regulation is ambiguous, 
"interpretive doubt is to be construed in the Veteran's 
favor." Savage, supra, citing Brown v. Gardner, 513 U.S. 
115, 117-18 (1994).  

It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a Veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice. Again, the answer depends 
on the nature of the Veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation. Savage, supra. 

Arthritis (degenerative joint disease) is a chronic disease 
that necessitates X-ray evidence for proper diagnosis. 
38 C.F.R. §§ 3.309(a), 4.71a, Diagnostic Code 5003. 
Nonetheless, joint pain is a symptom of arthritis. The 
Veteran reported experiencing back and neck pain following 
his in-service injuries. These injuries were noted in service 
treatment records, dated March 1978, February 1980, and 
September 1985. The Veteran is competent to report about the 
extent of the pain he experiences. Charles v. Principi, 16 
Vet. App. 370, 374 (2002) (citing Caluza v. Brown, 7 Vet.App. 
498, 504 (1995)); see also Layno, supra. (lay evidence is 
competent to establish features or symptoms of injury or 
illness). X-ray reports, dated January 2002, showed that the 
Veteran had arthritis (degenerative joint disease) in his 
lumbar and cervical spine. Thus, there is a continuity of 
symptomatology to support a medical finding that arthritis 
was first manifest during active service.  

As to arthritis, the law provides that a Veteran who has 90 
days or more of service may be entitled to presumptive 
service connection of a chronic disease that becomes manifest 
to a degree of 10 percent or more within one year from 
service. 
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. § 3.307 
(2008). With chronic disease shown as such in service or 
within the presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected, 
unless clearly attributable to intercurrent causes. This does 
not mean that any manifestation of joint pain will permit 
service connection of arthritis first shown as a clear-cut 
entity at some later date. 38 C.F.R. § 3.303(b).  

The law further provides that no presumptions may be invoked 
on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its 
existence to a degree of 10 percent within the applicable 
period. This will not be interpreted as requiring that the 
disease be diagnosed in the presumptive period, but only 
that there be then shown by acceptable medical or lay 
evidence characteristic manifestations of the disease to the 
required degree, followed without unreasonable time lapse by 
definite diagnosis. Symptomatology shown in the prescribed 
period may have no particular significance when first 
observed, but in the light of subsequent developments it may 
gain considerable significance. Cases in which a chronic 
condition is shown to exist within a short time following 
the applicable presumptive period, but without evidence of 
manifestations within the period, should be developed to 
determine whether there was symptomatology which in 
retrospect may be identified and evaluated as manifestation 
of the chronic disease to the required 10-percent degree. 38 
C.F.R. § 3.307(c).

A VA examination is necessary to determine whether the 
current arthritis diagnosis found in the Veteran's neck and 
back, first diagnosed in January 2002, is etiologically 
related to any incident of active service or became manifest 
one year following active service. 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for neck and back 
pain that is not included in the current 
record. The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should then 
obtain these records and associate them 
with the claims folder. 

2. Following a reasonable period of time 
or upon receipt of the Veteran's response, 
the RO/AMC will afford the Veteran a 
comprehensive physical examination, to be 
conducted by a qualified physician, to 
ascertain whether the Veteran's cervical 
and lumbar spine arthritis is related to 
the in-service complaints and treatment 
for neck and back pain. The following 
considerations will govern the 
examination: 

(a) The claims file and a copy of this 
remand, will be reviewed by the 
examiner, who must acknowledge receipt 
and review of these materials in any 
report generated.  

(b) The examiner must note the 
Veteran's complaints of continuing back 
and neck pain following in-service 
injuries. The examiner must review 
service treatment records including 
complaints of back and neck pain, dated 
March 1978, February, March, and June 
of 1980, and September 1985. The 
examiner must also note that the 
Veteran complained of recurrent back 
pain upon separation from service in 
June 1992. 

(c) The examiner must interview and 
clinically examine the Veteran's 
cervical and thoracolumbar spine. He or 
she is instructed to note any 
limitation of motion in the lumbar and 
cervical spine, including as due to 
pain. The examiner will conduct X-ray 
studies to determine the presence of 
degenerative joint disease in the 
Veteran's cervical and lumbar spine and 
its severity. 

(d) Upon confirmation of arthritis in 
the lumbar and cervical spine, the 
examiner must state whether it is 
etiologically related to back and neck 
injuries during active service as 
enumerated in consideration (b).  

(e) If lumbar and cervical spine 
arthritis is not found, the examiner 
must state whether the January 2002 
arthritis findings were etiologically 
related to back and neck injuries 
during active service. 
  
(f) The examiner must report the 
medical basis or bases for his or her 
opinion. If an opinion cannot be 
reached without resort to speculation, 
he or she should so state and further 
state what specific information is 
lacking as to providing a non-
speculative opinion. 

3. After completing the first and second 
instructions, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
to the extent possible. In particular, the 
RO should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if they are not, the RO 
should implement corrective procedures. 
Stegall v. West, 11 Vet. App. 268 (1998).

4. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claims. If any benefits 
sought remain denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




